Case 2:17-cv-08377-DOC-GJS Document 39 Filed 10/15/18 Page 1 of 1 Page ID #:199



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. CV 17-8377-DOC (GJSx)                                 Date: October 15, 2018

 Title: IN RE MARK ELIAS CRONE

 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                   Not Present
             Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
               None Present                                  None Present



       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING IN PART
                                  APPELLEE’S MOTION FOR
                                  ATTORNEY FEES [32]

        Before the Court is Appellee Gary Gorham’s (“Appellee”) Motion for Attorney
 Fees (“Motion”) (Dkt. 32). The Court heard oral argument on October 15, 2018 (Dkt.
 38). For the reasons stated on the record, the Court GRANTS IN PART Appellee’s
 Motion and AWARDS him his appellate fees and costs in the amounts of $42,445.00 and
 $302.00 respectively, for a total of $42,747.00

       The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11
  CIVIL-GEN                                                        :Initials of Deputy Clerk: djl
